Storrs, J.
This case was submitted to the jury on the question of fact, for them to find from the evidence, whether the sale to the plaintiffs of the property in dispute, was honest, and not for the purpose of defrauding the creditors of the vendor; accompanied with the instruction that the admitted fact, that the vendor was suffered to remain in possession of the property after the sale, was presumptive evidence of a fraudulent intent, and conclusively so, unless some good reason should appear to the satisfaction of the jury repelling such presumption. The plaintiffs, conceding the correctness of this general principle, claim that the court should have gone further, and charged the jury, that the facts which they claimed to have proved, repelled in law the presumption of fraud *244arising from the continuance of possession by the vendor-. Those facts were, in substance, that an adequate price was paid, by the plaintiffs, for the property, and that it was left by them with the vendor, for the purpose of being manufactured into combs. These circumstances were undoubtedly proper to be taken into consideration by the jury, in forming their opinion as to the intent with which the sale was made ; and for that purpose are presumed to have had the weight to which they were property entitled. But that they would have the legal effect of removing the presumption of a fraudulent intent, raised by the continuance of the possession of the property in the hands of the vendor, after the sale ; or that they furnished an explanation which the law would pronounce satisfactory, of such continuance of possession ; cannot be maintained. There are, indeed, many cases where, after a sale of personal property, possession of it may be retained by the vendor, and the situation and circumstances of it are such as to repel any presumption of fraud growing out of such retention of possession, or rather to prevent such presumption from arising: as, for instance, the case of a sale of a ship or goods at sea, where it is impossible that there should be an immediate change of possession. In such cases as these, it would be the duty of the court to inform the jury, that no presumption of fraud arises from a want of change of possession. But the case now before us is not of that character; and there was nothing to call for a charge from the court below as to any circumstances which repelled the ordinary presumption of fraud arising from the continued possession of the vendor.
A new trial, therefore, should not be advised.
In this opinion the other Judges concurred.
New trial not to be granted.